Exhibit 10.1

 

  

Text of Amended Articles of Incorporation

 

The first full paragraph of Article IV of the Company’s Articles of
Incorporation shall be amended to read as follows:

 

The total number of shares of all classes of stock which the Corporation shall
have the authority to issue is 9,006,000,000, consisting of 6,000,000 shares of
Preferred Stock, par value $0.001 per share (hereinafter the “Preferred Stock”)
and 9,000,000,000 shares of Common Stock, par value $0.001 per share
(hereinafter the “Common Stock”). The Common Stock shall be non-assessable and
shall not have cumulative voting rights.

 